Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.

Applicant’s Amendment
Applicant’s amendment filed 3/8/2021 has been received and entered.  Claims 1-95 are cancelled, claims 96-99 are added.   
Claims 96-99 are pending.

Examiner Comment
A request for continued examination (RCE) under 37 CFR 1.114 was filed in this application on 12/21/2020 after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action.  It was noted that the amendment filed on 12/21/2020 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and was not been entered. The remaining claims were not readable on the elected invention because Applicants elected Group I directed to a 
It is noted that newly submitted claims align with previous claims under examination and reviewed by the Board, but that claim 99 does provide additional steps of treatment consistent with claim 82-95 previously submitted for methods of treatment.
However, upon initial search and consideration of the limitations of the newly submitted claims for analysis of ‘bexarotene drug response’, it does not appear to be an undue burden to examine claims drawn to a group for treatment previously considered as non-compliant.
Claims 96-99 are pending and currently under examination.
                                                                                                   
Priority
This application filed 10/14/2013 is a national stage filing of PCT/US2012/023195 filed 1/30/2012, and claims benefit to US provisional application 61/437788 filed 1/31/2011.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 96-98 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter. 
Claim analysis
Claim 1 has been amended and is still generally directed to a method of identifying pharmogenomic biomarkers from patient clinical samples exhibiting different drug responses which is accomplished by comparing genotype data of two individuals exhibiting different phenotypes and identifying a biomarker by using a genome-wide genotyping calling algorithm.  As amended, the claims require that the sample is from a patient with a reduction in cancer mass or hypertriglyceridemia that has been treated with bexarotene for the initial analysis and then based on the genotyping data identified, applying what was identified in the analysis and possible treatment for an increased likely response to bexarotene treatment.  The dependent claims set forth specific sources of the sample, amplification and screening methods, cut-off values of the algorithm, and steps for verification of the results/biomarker.  
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category as method that isolates and analyzes DNA data from a sample.
For step 2A of the 101 analysis, the judicial exception of the claim are the steps of performing association analysis of the sequence data with drug response data for the patient groups.  The step of ‘association’ is set forth generically in the claims, and in view of the guidance of the specification provides no specific programs or rules that are required, and broadly requires associating genotype data with phenotype data that may be present for patient’s 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth. (Examiner note- claim 99 is not included in the basis of the rejection because it appears to be a specific application of the analysis to treatment with bexarotene when or after a particular has been identified).
For step 2B of the 101 analysis, the claims provide additional physical steps for isolating and amplifying DNA from a sample by whole genome amplification and assessing a genotype 
Based upon an analysis with respect to the claim as a whole, claims 96-98 do not recite something significantly different than a judicial exception and it does not appear that the judicial exception as broadly and generally set forth is applied such the claims are patent eligible.  Instant claims 96-98 are generally directed towards a method of identifying biomarkers (associated with genotypes determined by SNP information).  More specifically, the newly provided independent claim 96 provides that the source of samples as plasma and the limitations for the data is obtained through the use of an array with 500,000 SNPs and use of RLMM algorithm or imputation algorithm, the claims simply require associating obtained genotype data and phenotype data for the identification of biomarkers of drug response for bexarotene.
Response to Applicants arguments
Applicants summarize the guidance required in the updated 101 analysis and that two separate and distinct steps are required.  Noting the guidance of the specification for the background of the invention, and argue that the claim requirements comprise non-conventional steps noting that the claims recite the use of ‘call cut-off rate value of said genome-wide 
Applicants argue that the isolation, amplification, genotyping and genetic association are distinct from what the courts have found to be abstract or require the limitations of an array of 500,00 SNPs to genotype and RLMM or imputation algorithm as presently claimed; and should be found patent eligible under step 2A of the 101 analysis.  Applicants argue that the steps are not conventional because the art would support the use of high quality DNA samples.  Further, it is argued that the totality of steps act in concert to improve another technical field outside the field of the abstract idea, specifically, that the use of data obtained from samples that do not provide data with greater than a 80% call rate allows for more data in the search of biomarkers.  Applicants note that amendments to the claims to require samples related to bexarotene and note the guidance of Vanda, and argue that the judicial exception is integrated into a practical application.
Applicant's arguments have been fully considered but not found persuasive.
As analyzed above, the physical steps of the claims have been analyzed, however these are conventional steps of obtaining sequence information which can be used in further analysis.  Initially, there is no requirement that plasma sample or archived samples are poorly maintained or represent low quality sources of DNA, and that the teachings of Hollegaard et al., Croft and Bucasas demonstrate that the source or the data obtained from a source is unconventional because it is not consistent with the breadth of the claims.  With respect to the cut-off rate, it is 
Further, the specification also details that DNA can be obtained from biopsies and other samples from other studies suggesting that these steps were known and practiced, and that Hollegaard and Singer were successful in obtaining and using suboptimal sample sources such as dried blood spots (previously set forth as a specific source in the claims) for GWAS.  Additionally, based on the specification and art of record it appears that it would be generally acknowledged that the quality of DNA may affect the analysis, and the expectation of the data obtained from various samples sources would be known and understood.  Moreover, in review of the specification the method steps as claimed do not remedy any issues that may arise from the quality of the sample or data obtained therefrom.  With respect to the cut-off rate that is less than about 80%,  in review of the specification there does not appear anything unique to this value and more generally the specification teaches that samples can be analyzed and cut-off values obtained and optimized based on the analysis and re-testing of sample sources (see for example [0066] or [0111]).  Based on the evidence of record, neither together nor alone do the method 
The judicial exception of performing association analysis on the data obtained, however in view of the claim as a whole this step broadly set forth as performing association analysis with genetic data does not appear to provide significantly more for the claim as a whole.  Moreover, much appears to be implied in the arguments for improvement is related to the type of and quality of the DNA sample being analyzed and it does not require the data obtained would necessarily require that GWAS analysis use or be less than 80% cut off rate.  In view of the teaching of the specification it appears the instant invention is based in part that archived samples may provide a poor starting material for genetic analysis, however that by using as much match data as possible, correlation of biomarkers can be assessed between two samples.  However, this does not flow from the physical method steps of obtaining sequence data recited in the instant claims, and because the claims recite amplifying clearly these steps are consistent and conventionally used when obtaining sequence information from samples with low or poor DNA.  The totality of steps act in concert to have been evaluated, and the steps for obtaining the sequence information have been found to be known and convention means for providing genetic information, and together with the judicial exception broadly set forth as ‘performing association analysis’ in view of the guidance of the specification uses known analysis tools and appears to simply analyze the data obtained and not improve another technical field outside the field of the abstract idea.  
Therefore, for the reasons above and of record, the rejection is maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 96-99 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Upon review of the newly submitted claims, the support noted by Applicants for ‘bexarotene’ is acknowledged however the only support identified for the term appears once in [0068] as originally filed and teaches:
“The relevant phenotypes for identifying the pharmacogenomic biomarkers are generally related to responsiveness of individuals to a treatment regimen. A relevant phenotype may be qualitative or quantitative. Responsiveness may be primary, such as 20sd-580196WO 2012/106267 PCT/US2012/023195699572000140reduce in cancer mass in response to an anti-cancer drug, or secondary, such as hypertriglyceridemia (HTC) in response to bexarotene.”

Amending the claims to be consistent with the guidance of the specification for the use and potential analysis of bexarotene treated samples from patients would address the basis of the rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 96 and 98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the limitation and required use of Affymetrix GeneChip 500K Mapping Array Set and Amersham Bioscience GenomiPhi DNA Amplification Kit (Piscataway, N.J., USA) appear to be drawn to specific commercially products that are currently available, however each provide for components that could be assembled separately, and it is unclear if the claims require the use of only these products or if the claims encompass the use of other arrays with the same or similar array or components for amplification.
s 96 and 98 contains the trademark/trade name Affymetrix GeneChip and Amersham Bioscience GenomiPhi DNA Amplification Kit (Piscataway, N.J., USA).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe particular kit and the components contained within the kit and, accordingly, the identification/description is indefinite.

Conclusion
No claim is allowed.
An updated search of the relevant art has identified Hollegaard et al. who teach genome-wide scans using archived neonatal dried blood spot samples (BMC Genomics 2009, 10:297) which provides evidence that archived samples can be used successfully to obtain sequence reads for determining SNP sequences.  Similar to the teaching of Singer et al. (August 2010) and Mead et al. (January 2009) which together provide methodology which is targeted towards the use of samples that provide higher cut off rates, that is potentially of DNA of a higher quality, none of the references teach away from the use of archived samples or that archived samples necessarily represent a source of poor DNA which would give inferior cut off rate of below 80% as required of the claims.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Woitach whose telephone number is (571) 272-0739.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Paras, can be reached at (571) 272-0720.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/
Primary Examiner, Art Unit 1631